  Case: 1:15-cv-05781 Document #: 378 Filed: 10/05/18 Page 1 of 2 PageID #:16674



                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

FEDERAL TRADE COMMISSION,                         )
STATE OF FLORIDA, OFFICE OF THE                   )
ATTORNEY GENERAL, DEPARTMENT                      )
OF LEGAL AFFAIRS,                                 )   Case No. 15cv5781
                                                  )
                      Plaintiffs,                 )
                                                  )   Judge Gary Feinerman
               v.                                 )
                                                  )
 LIFEWATCH INC., a New York corporation,          )
also d/b/a LIFEWATCH USA and MEDICAL              )
ALARM SYSTEMS,                                    )
                                                  )
SAFE HOME SECURITY, INC., a                       )
Connecticut corporation,                          )
                                                  )
MEDGUARD ALERT, INC., a Connecticut               )
corporation,                                      )
                                                  )
EVAN SIRLIN, individually and as an officer       )
or manager of Lifewatch Inc.,                     )
                                                  )
MITCHEL MAY, individually and as an officer or )
manager of Lifewatch Inc., and                    )
                                                  )
DAVID ROMAN, individually and as an officer       )
or manager of Lifewatch Inc., Safe Home Security, )
Inc., and MedGuard Alert, Inc.                    )
                      Defendants.                 )
__________________________________________)


       DEFENDANTS’ JOINT MEMORANDUM PURSUANT TO THE COURT’S
                   SEPTEMBER 24, 2018 MINUTE ORDER
  Case: 1:15-cv-05781 Document #: 378 Filed: 10/05/18 Page 2 of 2 PageID #:16675



       The Court’s September 24, 2018 Minute Order directed that “by 10/5/2018, each party

shall file a memorandum stating which portions, if any, of the Memorandum Opinion and Order

should be redacted in the public version that will be filed shortly after 10/5/2018.” (Dkt. 375).

In response to the Court’s Order, defendants jointly submit that, while the specific documents

referenced in section I (A)(3) of the Memorandum and Order (entitled “Equitable Monetary

Relief”) have been designated “Confidential” under the Protective Order (Dkt. 81) and should

not be publically disclosed as they include sensitive financial information, there is no part of the

Memorandum and Order itself that needs to be redacted. Accordingly, defendants jointly submit

that the version of the Memorandum Opinion and Order that was emailed to counsel by the

Court’s courtroom deputy Jackie Deanes on September 24th can be publically filed without

redaction.

Dated: October 5, 2018

Respectfully submitted,
/s/ Joseph Lipari                               /s/ Joelle M. Shabat
Joseph Lipari, Esq.                             Brian W. Bell, Esq.
The Sultzer Law Group                           Joelle M. Shabat, Esq.
14 Wall Street, 20th Floor                      Swanson, Martin & Bell, LLP
New York, New York 10005                        330 North Wabash Avenue, Suite 3300
(212) 618-1938                                  Chicago, Illinois 60611
liparij@thesultzerlawgroup.com                  (312) 321-9100
Attorneys for Lifewatch, Inc., Evan Sirlin,     bbell@smbtrials.com
and Mitchel May                                 jshabat@smbtrials.com
                                                Attorneys for Safe Home Security, Inc.;
                                                MedGuard Alert, Inc.; and David Roman
